DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6,  21-30, 32-34, 36-41, and 43-49, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 20140158769) in view of Gifford (US 20160232389).
Re claim 1, Powell et al. teaches:
A housing configured to removably attached to the mobile electronic device having a digital camera (abstract+ teaches an attachment 100 to the device having a digital camera 102);
One or more inputs on the housing configured to initiate a scan sequence of an object of interest (paragraph [0026]+ which teaches proximity sensors, and which are interpreted to initiate a scan sequence as the data is sent to the camera device to focus it, interpreted as initiating a scan sequence as per paragraph [0053]+);
A reflective image manipulator coupled to a first region of the housing configured to receive incoming light from the object of interest along a first axis directed towards a first region of the housing and reflect the incoming light towards a second axis arranged at an angle to the first axis, wherein the second axis is aligned with an image sensor of the digital camera (FIG. 10+ wherein the first axis is the incoming light to the mirror and the second axis is the light off the mirror going into the image sensor of the digital camera);
An aimer having an aiming element configured to direct at least one aiming light beam towards the object of interest along the first axis  wherein the aiming element comprises an aiming light source to emit the beam (paragraph [0018] and target beam 108a).  The Examiner has interpreted that it is emitted along the first axis in that the field of view of the camera has many optical axes such as a central one and peripheral axes and thus the aimer is interpreted as being along the first axis in that targeting beam 108a is going to be at least parallel to one of the axes defining the field of view of the camera 112.  The claims do not recite that the axes are collinear for example, merely “along”.
An illuminator having an illumination element configured to direct at least one illumination light beam from the housing towards the object of interest, wherein the illuminator comprises an illuminator light source configured to emit the at least one illumination light beam (paragraph [0050] + and 1206 which teaches separate targeting and illumination elements, or alternatively, target beam 108b can be interpreted as the illuminator);
Electronic circuitry that provides via at least one native port of the mobile electronic device, communication between the image enhancer device and the mobile electronic device wherein the communication carries, via the at least one native port, first data regarding activation of the one or more inputs to initiate the scan sequence of the object of interest and control the mobile electronic device (FIG. 5B wherein the signals are sent to from the attachment to the electronic device to initiate the scan sequence and control it as the information is used for focusing, interpreted as initiating the scan sequence/control),
and wherein the communication carries, second data from the mobile electronic device to control the aimer and the illuminator (paragraph [0050] + which teaches activating the targeting and illumination sources of the attachment in response to patterns detected by the photodetector, (but is silent such communication being part of the bidirectional communication through the native port), and 
Wherein the image enhancer device forms a scan angle relative to a field of view of the digital camera of the mobile electronic device and enables based on the first and second data, scanning of native images and barcodes using the image enhancer device and digital camera of the mobile electronic device (FIG. 1A+).
Powell is silent to carrying the second data via the native port from the mobile device as part of the bidirectional communication (using a photodetector and not a direct connection).  However, Powell teaches the interface 544 for communication between the attachment and camera can be using a connector of wirelessly.
Gifford at FIG. 6 teaches that a native port can be used to connect the image enhancer to the mobile device to control the aimer, interpreted as one of a connector or wirelessly.
Prior to the effective filing date it would have been obvious to combine the teachings.
One would have been motivated to do this in order to have bidirectional communication for direct communication of data and controlling data flow between the mobile device and attached enhancer device directly for accuracy, speed, etc.
	The Examiner notes that paragraph [0015] + teaches that the attachment can include a target generating mechanism, proximity sensor, illumination, and optics that change the optical path.  Therefore, it would have been obvious for FIG. 10 which does not explicitly show illumination/ targeting to have such functionality in order to provide such functionality where the optical path is changed.  Illumination/ aiming would be obvious to be along the first axis in order to be projecting to the barcode surface.
Re the limitations that the incoming light has a central axis that is reflected at an angle towards a second orthogonal axis to the image sensor, the Examiner notes that FIG. 10+ of Powell et al. teaches such limitations.  
Re the limitation that the aiming light is direct from the housing toward the object, the Examiner notes that the aiming element taught is having light directed from the housing to the object, as known in the art.
Re the limitations that the emissions of the aimer are directed toward the object so that at least one beam is parallel to the central axis of incoming light, the prior art of Powell et al. teaches two LEDs (FIG. 9) that project light in a spread fashion, which is interpreted to include a beam normal to the sensor 972.  As the claims do not differentiate what makes light aiming versus illuminating, one of 970a/970b can be interpreted as the illuminator and the other as the aimer.  FIG. 10+ teaches the use of the mirror as described which would provide expected results of the changed optical path.  
Additionally, the Examiner notes that Gifford even teaches the aiming and imager on the same axis (FIG. 3) further obviating the use of an aimer with the light parallel to the incoming light.  
Re the newly added limitation that first data is communicated following an inactive state during which no scan sequence of the object of interest is performed, the Examiner notes that such a limitation is a field of use/ intended use limitation.  Nonetheless, the Examiner notes that as the details are not further specified, the Examiner has interpreted such limitations to mean that an inactive state is read on by merely not using the device/ phone device prior to actually using the phone.  Therefore, merely picking up and using the device, after a period of not using the device, reads on “following in inactive state…”
To further clarify the limitations of the second data from the mobile device to control the aimer and illuminator, as discussed above, Gifford teaches data is sent from the mobile device to the attachment, the Examiner notes that such limitations are taught as FIG. 6+ teaches that synchronization and power is sent from the phone to the attachment.  This is broadly interpreted as second “data”.  As discussed above, it would have been obvious for such “data” to control the aimer and illuminator such as to activate, provide power, synchronization, etc.  
Re claim 2, paragraph [0018] + teaches the use of diodes, as an obvious expedient for brightness and efficiency and energy savings.  FIG. 10 shows a mirrored surface/ lens/ prism.  
Re claim 3, Gifford teaches power from the native port (paragraph [0020] +), and it would have been obvious to combine the teachings for a known means to power peripheral devices.
Re claim 5, it would have been obvious for the mobile device to have a battery for powering, as known in the art, and see paragraph [0092].
Re claim 6, ports/ connectors of the device have been discussed above.  The selection of a known native port as being USB/ lightning/audio would have been well within the ordinary skill in the art to use a known mobile electronic device port for such expected results as data transfer/ power.
Re claim 21, the Examiner notes that as the mobile device decodes/processes the barcodes, it would have been obvious that it have software/ algorithms to perform image processing to improve scanning speed and accuracy, such as to ensure proper and reliable reads.
Re claim 22, paragraph [0027] + teaches adjusting focus, wherein it would have been obvious for software to control such image processing characteristics.
Re claim 23, a proximity sensor is taught (abstract+).
Re claims 24-25, the Examiner has interpreted that the circuitry generates outputs that provide user feedback in terms of visual feedback such as by decoding the barcodes and providing to the mobile device.  Alternatively, FIG. 4 shows visual feedback generated by the aimer, as part of the circuitry. 
Re claims 26-27, re FIG. 10, the Examiner notes that paragraph [0053] + teaches that the attachment can be protective, and this is interpreted as a security feature that protects the device from chock/vibration/ fluids.
Re claim 28, though silent to a window, the Examiner note that windows are known and conventional in the art for protection.  Re FIG. 10, for example, a window would have been an obvious expedient for protection of the mirror, for example.  
Re claim 29, as the device can be used with phones (removable) it is interpreted as scaled for use with multiple cameras.  Optional limitations are not required.
Re claim 30, Gifford et al. teaches apertures (FIG. 6) which is an obvious expedient for protecting the sources/ providing a flush/recessed surface (aesthetics).
Re claim 32, the limitations have been discussed above re claim 1. Re the limitation of the white light source illuminator, the Examiner notes that light pipe 964 broadly reads on an illuminator having an illumination element (front of pipe) that is a white light source as it directs illumination from the housing toward the object of interest.  Alternatively, consistent with the Applicants own specification, the Examiner notes it would have been obvious to have alternative color light sources 856 (to include white) based upon system constraints such as the types of surfaces being read from, ambient illumination, colors of the target, etc., as merely changing the color of illumination would have been obvious to one of ordinary skill in the art for expected optical results based on the type of medium being read.  Even further, the Examiner note it would have been obvious to change from red to white for safety concerns of red light, visibility under white light, etc.
Re claim 33, the limitations have been discussed above re claim 3.  Optional limitations are not required.
Re claim 34, the limitations have been discussed above re claim 1.  Optional limitations are not required.
Re claim 36, the limitations have been discussed above re claims 21-22.
Re claim 37, the limitations have been discussed above re claim 24.
Re claim 38, the limitations have been discussed above re claim 25.
Re claim 39, the limitations have been discussed above re claim 26.
Re claim 40, the limitations have been discussed above re claim 27.
Re claim 41, the limitations have been discussed above re claim 28.
Re claim 43, the limitations have been discussed above re claim 2.
Re claim 44, the limitations have been discussed above re claim 6.
Re claim 45, the limitations have been discussed above re claim 29.
Re claim 46, the limitations have been discussed above re claim 30.
Re claim 47, Powell et al. teaches such limitations (FIG. 5A+).
Re claim 48, the limitations have been discussed above re claim 47.
Re claim 49, the limitations have been discussed above re claim 32 and the limitations regarding white light. 
Re claim 52, the Examiner notes that as a peripheral device is attached to the mobile device and signals to activate are communicated (FIG. 5B+) it would have been obvious that the camera go from a low to active state such as the activate state being when focusing occurs (paragraph [0027]+). Further, Gifford teaches generating power from the camera/phone going from a low to active (higher power) state since it provides power (paragraph [0020] +).
 Re claims 53-54, LEDs are taught above.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al./ Gifford, as discussed above, in view of Liu et al. (US 20120286048).
The teachings of Powell et al. / Gifford have been discussed above but are silent to a button.
Liu et al. teaches such limitations (1011 and paragraph [0021] +).
Prior to the effective filing date it would have been obvious to combine the teachings for direct control/ activation for simplicity or backup.
Claims 28 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al./ Gifford, as discussed above, in view of Bunte et al. (US 6330975).
Re claims 28 and 41, Powell/ Gifford is silent to a window.
Windows are known in the art but Bunte et al. teaches a window 109.
Prior to the effective filing date it would have been obvious to combine the teachings for window for protection.
Claims 32 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al./ Gifford, as discussed above, in view of  Gannon et al. (US 20030034394).
The teachings of Powell et al. / Gifford have been discussed above but are silent to the illumination element as a white light source.
Gannon et al. teaches the use aiming LEDs that are red/ green/ blue/ yellow and illumination LEDs that are white (paragraph [0192]) and illumination can be red and aiming blue, and various other combinations dependent on the type of medium being read. 
Prior to the effective filing date it would have been obvious to combine the teachings to use white LEDs for illumination for enhancing the imaging capability in certain situations based on the type of indicia being read, or based on safety concerns with red lights.  
Claims 32 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. / Gifford, as discussed above, in view of Tano. (US 20070091322).
The teachings of Powell et al. / Gifford have been discussed above but are silent to the illumination element as a white light source.
Tano teaches any color LED can be used to read/ illuminate (paragraph [0054] +).
Prior to the effective filing date it would have been obvious to combine the teachings to use white LEDs for illumination for enhancing the imaging capability in certain situations based on the type of indicia being read, or based on safety concerns with red lights, aesthetics, etc.  
Claims 1-3, 5-6,  21-30, 32-34, 36-41, 43-49, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 20140158769) in view of Gifford (US 20160232389) and Carlson (US 20090108071).
Re claim 1, Powell et al. teaches:
A housing configured to removably attached to the mobile electronic device having a digital camera (abstract+ teaches an attachment 100 to the device having a digital camera 102);
One or more inputs on the housing configured to initiate a scan sequence of an object of interest (paragraph [0026]+ which teaches proximity sensors, and which are interpreted to initiate a scan sequence as the data is sent to the camera device to focus it, interpreted as initiating a scan sequence as per paragraph [0053]+);
A reflective image manipulator coupled to a first region of the housing configured to receive incoming light from the object of interest along a first axis directed towards a first region of the housing and reflect the incoming light towards a second axis arranged at an angle to the first axis, wherein the second axis is aligned with an image sensor of the digital camera (FIG. 10+ wherein the first axis is the incoming light to the mirror and the second axis is the light off the mirror going into the image sensor of the digital camera);
An aimer having an aiming element configured to direct at least one aiming light beam towards the object of interest along the first axis  wherein the aiming element comprises an aiming light source to emit the beam (paragraph [0018] and target beam 108a).  The Examiner has interpreted that it is emitted along the first axis in that the field of view of the camera has many optical axes such as a central one and peripheral axes and thus the aimer is interpreted as being along the first axis in that targeting beam 108a is going to be at least parallel to one of the axes defining the field of view of the camera 112.  The claims do not recite that the axes are collinear for example, merely “along”.
An illuminator having an illumination element configured to direct at least one illumination light beam from the housing towards the object of interest, wherein the illuminator comprises an illuminator light source configured to emit the at least one illumination light beam (paragraph [0050] + and 1206 which teaches separate targeting and illumination elements, or alternatively, target beam 108b can be interpreted as the illuminator);
Electronic circuitry that provides via at least one native port of the mobile electronic device, communication between the image enhancer device and the mobile electronic device wherein the communication carries, via the at least one native port, first data regarding activation of the one or more inputs to initiate the scan sequence of the object of interest and control the mobile electronic device (FIG. 5B wherein the signals are sent to from the attachment to the electronic device to initiate the scan sequence and control it as the information is used for focusing, interpreted as initiating the scan sequence/control),
and wherein the communication carries, second data from the mobile electronic device to control the aimer and the illuminator (paragraph [0050] + which teaches activating the targeting and illumination sources of the attachment in response to patterns detected by the photodetector, (but is silent such communication being part of the bidirectional communication through the native port), and 
Wherein the image enhancer device forms a scan angle relative to a field of view of the digital camera of the mobile electronic device and enables based on the first and second data, scanning of native images and barcodes using the image enhancer device and digital camera of the mobile electronic device (FIG. 1A+).
Powell is silent to carrying the second data via the native port from the mobile device as part of the bidirectional communication (using a photodetector and not a direct connection).  However, Powell teaches the interface 544 for communication between the attachment and camera can be using a connector of wirelessly.
Gifford at FIG. 6 teaches that a native port can be used to connect the image enhancer to the mobile device to control the aimer, interpreted as one of a connector or wirelessly.
Prior to the effective filing date it would have been obvious to combine the teachings.
One would have been motivated to do this in order to have bidirectional communication for direct communication of data and controlling data flow between the mobile device and attached enhancer device directly for accuracy, speed, etc.

The Examiner notes that paragraph [0015] + teaches that the attachment can include a target generating mechanism, proximity sensor, illumination, and optics that change the optical path.  Therefore, it would have been obvious for FIG. 10 which does not explicitly show illumination/ targeting to have such functionality in order to provide such functionality where the optical path is changed.  Illumination/ aiming would be obvious to be along the first axis in order to be projecting to the barcode surface.
Re the limitations that the incoming light has a central axis that is reflected at an angle towards a second orthogonal axis to the image sensor, the Examiner notes that FIG. 10+ of Powell et al. teaches such limitations.  
Re the limitation that the aiming light is direct from the housing toward the object, the Examiner notes that the aiming element taught is having light directed from the housing to the object, as known in the art.
Re the limitations that the emissions of the aimer are directed toward the object so that at least one beam is parallel to the central axis of incoming light, the prior art of Powell et al. teaches two LEDs (FIG. 9) that project light in a spread fashion, which is interpreted to include a beam normal to the sensor 972.  As the claims do not differentiate what makes light aiming versus illuminating, one of 970a/970b can be interpreted as the illuminator and the other as the aimer.  FIG. 10+ teaches the use of the mirror as described which would provide expected results of the changed optical path.  
Therefore, Carlson teaches a barcode reader with an illuminator and a single aimer LED/ laser (45) that is directed straight to the object and hence parallel to the central axis as recited (see FIG. 4).
Prior to the effective filing date it would have been obvious to combine the teachings in order to reduce the complexity/ cost/ size by having a single aiming LED that generates a visible laser pattern for aiming.   Such an aiming structure could be employed into (FIG. 10+) of Powell et al. with such expected results.    
Additionally, the Examiner notes that Gifford even teaches the aiming and imager on the same axis (FIG. 3) further obviating the use of an aimer with the light parallel to the incoming light.  


Re the newly added limitation that first data is communicated following an inactive state during which no scan sequence of the object of interest is performed, the Examiner notes that such a limitation is a field of use/ intended use limitation.  Nonetheless, the Examiner notes that as the details are not further specified, the Examiner has interpreted such limitations to mean that an inactive state is read on by merely not using the device/ phone device prior to actually using the phone.  Therefore, merely picking up and using the device, after a period of not using the device, reads on “following in inactive state…”
To further clarify the limitations of the second data from the mobile device to control the aimer and illuminator, as discussed above, Gifford teaches data is sent from the mobile device to the attachment, the Examiner notes that such limitations are taught as FIG. 6+ teaches that synchronization and power is sent from the phone to the attachment.  This is broadly interpreted as second “data”.  As discussed above, it would have been obvious for such “data” to control the aimer and illuminator such as to activate, provide power, synchronization, etc.  
Re claim 2, paragraph [0018] + teaches the use of diodes, as an obvious expedient for brightness and efficiency and energy savings.  FIG. 10 shows a mirrored surface/ lens/ prism.  
Re claim 3, Gifford teaches power from the native port (paragraph [0020] +), and it would have been obvious to combine the teachings for a known means to power peripheral devices.
Re claim 5, it would have been obvious for the mobile device to have a battery for powering, as known in the art, and see paragraph [0092].
Re claim 6, ports/ connectors of the device have been discussed above.  The selection of a known native port as being USB/ lightning/audio would have been well within the ordinary skill in the art to use a known mobile electronic device port for such expected results as data transfer/ power.
Re claim 21, the Examiner notes that as the mobile device decodes/processes the barcodes, it would have been obvious that it have software/ algorithms to perform image processing to improve scanning speed and accuracy, such as to ensure proper and reliable reads.
Re claim 22, paragraph [0027] + teaches adjusting focus, wherein it would have been obvious for software to control such image processing characteristics.
Re claim 23, a proximity sensor is taught (abstract+).
Re claims 24-25, the Examiner has interpreted that the circuitry generates outputs that provide user feedback in terms of visual feedback such as by decoding the barcodes and providing to the mobile device.  Alternatively, FIG. 4 shows visual feedback generated by the aimer, as part of the circuitry. 
Re claims 26-27, re FIG. 10, the Examiner notes that paragraph [0053] + teaches that the attachment can be protective, and this is interpreted as a security feature that protects the device from chock/vibration/ fluids.
Re claim 28, though silent to a window, the Examiner note that windows are known and conventional in the art for protection.  Re FIG. 10, for example, a window would have been an obvious expedient for protection of the mirror, for example.  
Re claim 29, as the device can be used with phones (removable) it is interpreted as scaled for use with multiple cameras.  Optional limitations are not required.
Re claim 30, Gifford et al. teaches apertures (FIG. 6) which is an obvious expedient for protecting the sources/ providing a flush/recessed surface (aesthetics).
Re claim 32, the limitations have been discussed above re claim 1. Re the limitation of the white light source illuminator, the Examiner notes that light pipe 964 broadly reads on an illuminator having an illumination element (front of pipe) that is a white light source as it directs illumination from the housing toward the object of interest.  Alternatively, consistent with the Applicants own specification, the Examiner notes it would have been obvious to have alternative color light sources 856 (to include white) based upon system constraints such as the types of surfaces being read from, ambient illumination, colors of the target, etc., as merely changing the color of illumination would have been obvious to one of ordinary skill in the art for expected optical results based on the type of medium being read.  Even further, the Examiner note it would have been obvious to change from red to white for safety concerns of red light, visibility under white light, etc.
Re claim 33, the limitations have been discussed above re claim 3.  Optional limitations are not required.
Re claim 34, the limitations have been discussed above re claim 1.  Optional limitations are not required.
Re claim 36, the limitations have been discussed above re claims 21-22.
Re claim 37, the limitations have been discussed above re claim 24.
Re claim 38, the limitations have been discussed above re claim 25.
Re claim 39, the limitations have been discussed above re claim 26.
Re claim 40, the limitations have been discussed above re claim 27.
Re claim 41, the limitations have been discussed above re claim 28.
Re claim 43, the limitations have been discussed above re claim 2.
Re claim 44, the limitations have been discussed above re claim 6.
Re claim 45, the limitations have been discussed above re claim 29.
Re claim 46, the limitations have been discussed above re claim 30.
Re claim 47, Powell et al. teaches such limitations (FIG. 5A+).
Re claim 48, the limitations have been discussed above re claim 47.
Re claim 49, the limitations have been discussed above re claim 32 and the limitations regarding white light. 
Re claim 52, the Examiner notes that as a peripheral device is attached to the mobile device and signals to activate are communicated (FIG. 5B+) it would have been obvious that the camera go from a low to active state such as the activate state being when focusing occurs (paragraph [0027]+). Further, Gifford teaches generating power from the camera/phone going from a low to active (higher power) state since it provides power (paragraph [0020]+).
Re claims 53-54, LEDs are taught above.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al./ Gifford/ Carlson, as discussed above, in view of Liu et al. (US 20120286048).
The teachings of Powell et al. / Gifford/ Carlson have been discussed above but are silent to a button.
Liu et al. teaches such limitations (1011 and paragraph [0021] +).
Prior to the effective filing date it would have been obvious to combine the teachings for direct control/ activation for simplicity or backup.
Claims 28 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al./ Gifford/ Carlson, as discussed above, in view of Bunte et al. (US 6330975).
Re claims 28 and 41, Powell/ Gifford/ Carlson is silent to a window.
Windows are known in the art but Bunte et al. teaches a window 109.
Prior to the effective filing date it would have been obvious to combine the teachings for window for protection.
Claims 32 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al./ Gifford/ Carlson, as discussed above, in view of  Gannon et al. (US 20030034394).
The teachings of Powell et al. / Gifford/ Carlson have been discussed above but are silent to the illumination element as a white light source.
Gannon et al. teaches the use aiming LEDs that are red/ green/ blue/ yellow and illumination LEDs that are white (paragraph [0192]) and illumination can be red and aiming blue, and various other combinations dependent on the type of medium being read. 
Prior to the effective filing date it would have been obvious to combine the teachings to use white LEDs for illumination for enhancing the imaging capability in certain situations based on the type of indicia being read, or based on safety concerns with red lights.  
Claims 32 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. / Gifford/ Carlson, as discussed above, in view of Tano. (US 20070091322).
The teachings of Powell et al. / Gifford/ Carlson have been discussed above but are silent to the illumination element as a white light source.
Tano teaches any color LED can be used to read/ illuminate (paragraph [0054] +).
Prior to the effective filing date it would have been obvious to combine the teachings to use white LEDs for illumination for enhancing the imaging capability in certain situations based on the type of indicia being read, or based on safety concerns with red lights, aesthetics, etc.  



Additional Remarks
The Examiner notes paragraph [0015] + teaches the device can include one or more of the components, thus obviating more of the components being together.  
The Examiner notes that the limitation regarding an “inactive state” appears to be a field of use / intended use limitation.  The Examiner notes that not using the phone/ device prior to use, reads on such limitations.  

Allowable Subject Matter
Claims 31 and 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 50 and 51 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of the light pipe, pinhole and lens as set forth in claims 31, 42, and 50-51

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in light of the rejections above.   The Examiner notes that the “aimer” and “aiming light source” are not structurally defined to be different than the illuminating light source, and therefore the Examiner suggests clarifying such differences in the claims in addition to clarifying the “inactive state” limitation in more structural terms in the claim as opposed to what conditions are not present.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887